ORDER

SCHALL, Circuit Judge.
Monica Ignisaban, spouse of Federico B. Ignisaban, and the Office of Personnel Management respond to the court’s March 6, 2003 order.
Mr. Ignisaban sought an annuity pursuant to the Civil Service Retirement System (CSRS) based on his employment at a U.S. Naval Base from 1955 to 1990. The Merit Systems Protection Board upheld OPM’s denial of benefits. On April 1, 2002, the court received and filed a petition for review. Mrs. Ignisaban subsequently informed the court that Mr. Ignisaban died on March 3, 2002 and requested that she be permitted to substitute as the petitioner in place of her deceased husband. On March 6, 2003, we directed Mrs. Ignisaban to show cause why the petition for review should not be dismissed. Mrs. Ignisaban states in response “[bjecause miy late spouse’s eligibility for retirement benefits already vested, I ask that the case will continue for the sake of justice and fairness.”
Mr. Ignisaban sought an annuity as a retired employee pursuant to 5 U.S.C. § 8333 et seq. However, as the spouse of a retired employee Mrs. Ignisaban could be eligible only for a survivor annuity pursuant to 5 U.S.C. § 8341. Because neither the Board nor OPM has adjudicated Mrs. Ignisaban’s eligibility for a survivor annuity, Mrs. Ignisaban cannot be a party to this petition for review and the petition must be dismissed. See Zevalkink v. Brown, 102 F.3d 1236, 1243 (Fed.Cir.1996) (affirming dismissal of claim for veterans’ benefits for lack of case or controversy where veteran died during proceedings and veteran’s spouse sought to pursue veteran’s claim).
Accordingly,
IT IS ORDERED THAT:
(1) The petition for review is dismissed.
(2) Each side shall bear its own costs.
(3) All pending motions are moot.